 

Lease



THIS LEASE OPTION AGREEMENT (“Lease Option”) hereafter referred to as THE LEASE
is made and entered into as of the 23 day of June, 2015, by and between Hotel
San Ayre LLC., (“Landlord”) and THE MARYJANE GROUP, INC. (“Tenant”) (together,
“Parties”).

1.                  Basic Lease Information.

1.1              Lease Date: To Commence the day of 15 July, 2015

1.2              Tenant: The Maryjane Group, Inc.

1.3              Address of Tenant: 910 16th Street, Suite 412, Denver, Colorado
80202

1.4              Landlord: Hotel San Ayre LLC.

1.5              Address of Landlord: C/O Hotel San Ayre LLC, 331 Darlington
Way, Colorado Springs, CO. 80906

1.6              Premises: The Land, Furniture, Fixtures and Equipment (“FF&E”)
and the Building(s) located thereon.

1.7              Land: The real property owned by Landlord located at 3320 West
Colorado Avenue, Colorado Springs, CO 80904, 3314 West Colorado Avenue, Colorado
Springs, Co 80904, 3310 West Colorado Avenue, Colorado Springs, CO 80904, 3306
West Colorado Avenue, Colorado Springs, CO 80904 (“Premises”), and legally
described on the attached Exhibit A.

1.8              Intentionally deleted.

1.9              Building(s): All buildings and ancillary structures located on
the Land as described in paragraph 1.7.

1.10          Lease Option Term: Two (2) years, commencing on July 15, 2015 (the
“Commencement Date”) and terminating on the earlier of: (i) July 14, 2017 or
(ii) the Closing Date (“the Termination Date”), unless sooner terminated
pursuant to any provision of this Lease.

1.11          Rent: See Section 4 and Section 5.

1.12          Lease Option Hard Deposit: $30,000.00 shall be due at time of
execution of the “LEASE OPTION CONTRACT”. Tenant agrees and understands that the
$30,000.00 is a “HARD DEPOSIT” and the said “HARD DEPOSIT” is not a “SECURITY
DEPOSIT” and the “HARD DEPOSIT” will be applied towards the purchase price of
the premises in the event the Tenant exercises its option to purchase the
premises. In the event the Tenant does not exercise the option to purchase
during the term of this lease the “HARD DEPOSIT” will not be refunded to the
Tenant in any way under the terms and condition of this “LEASE”.

 

 

1.13          Lease Option Purchase Price: Tenant understands and agrees that
the $30,000.00 “HARD DEPOSIT” only will be applied to the purchase of the
property described in section 1.14. At a total purchase price of $2,100,000.00
on or before the expiration of Lease Option Agreement. It is understood and
agreed that property will be sold “AS IS”.

1.14 The LEASE OPTION PURCHASE is EXCERSISABLE on the following described
properties: 3320 West Colorado Avenue, Colorado Springs, CO 80904, 3314 West
Colorado Avenue, Colorado Springs, CO 80904, 3310 West Colorado Avenue, Colorado
Springs, CO, 80904, 3306 West Colorado Avenue, Colorado Springs, CO 80904, 29
South 34th Street, Colorado Springs, CO 80904 and 25 South 34th Street, Colorado
Springs, CO, 80904.

The above Basic Lease Option Information is incorporated into and made a part of
the Lease. Any reference in the Lease to the above terms shall mean and refer to
the information and terms set forth in the Basic Lease Option Information. This
document controls the terms of and said LEASE OPTION in it’s entirety.

2.                  Parties. This Lease is made by and between Landlord and
Leasee/Tenant.

3.                  Demise of Premises. Landlord hereby leases the Premises to
Tenant, and Tenant leases the Premises from Landlord, for the Lease Option Term,
at the Rent, and upon all the terms and conditions contained in this Lease.
Landlord and Tenant acknowledge the following:

(a)               Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Leased
Premises or with respect to the suitability of any part of the same for the
conduct of Tenant's business.

 

(b)               The taking of possession of the Leased Premises by Tenant
shall conclusively establish that the Leased Premises is in a good and sanitary
order, condition and repair acceptable to Tenant.

 

(c)               A video/photo library of all Landlord owned FF&E items will
have been provided, reviewed and initialed by Landlord and Tenant as items to be
included in the Leased Premises; and known as Exhibit B, and a confirmed copy of
which is held by Landlord and incorporated herein by reference. This “library”
will be assembled by corporation of Landlord and Tenant on or prior to 3 July,
2015.

 

(d)               Tenant shall be conclusively deemed to have accepted the
Leased Premises and all of the furniture, fixtures and equipment located now or
hereafter in the Leased Premises, including without limitation, all hospitality
and lodging equipment (collectively, "FF&E") "AS IS" in the condition existing
on the date of mutual execution of this Agreement, and to have waived all claims
relating to the condition of the Leased Premises and the FF&E upon signature of
LEASE OPTION AGREEMENT.

 

Landlord is the owner and shall, throughout the Term, remain the owner of all of
the Landlord owned FF&E, regardless of any alterations or modifications made to
such FF&E by Tenant.

 

 

Tenant shall have the right to use such FF&E throughout the Term, but shall not
have any ownership interest therein.

 

Tenant shall be responsible for all sales tax, personal property taxes, fees or
assessments regarding the Landlord owned FF&E and Landlord shall pass through
those costs with any other fees, toll, charges, assessments or common area
maintenance or administration fees to Tenant, which shall be due within 10
business days after receipt of said invoice and delivered at the end of each
calendar month. Tenant, upon the execution of the lease will transfer all
utilities, insurance, marketing invoices directly to Tenant, or as soon as
reasonably possible. Owner/Landlord will immediately upon execution stay or put
on hold any marketing, advertising, ad campaigns or general merchandizing
campaigns regarding leased business and land herein.

 

Upon the expiration or earlier termination of this Agreement, Tenant shall
surrender the Premises and all associated trade fixtures, but not equipment and
other personal property as Tenant brings onto or within the Leased Premise
(unless personal or trade property was purchased to replaced existing property
due to wear and tear or material upgrade) and also excluding those FF&E items
which are consumable goods consumed in the operations of the bed & breakfast
prior to the expiration or earlier termination of this Agreement; provided
however, that any replacement of the FF&E shall be subject to Landlord's prior
written approval.

 

Tenant shall grant Landlord a UCC lien on any such replacements until the end of
the Term (which shall not include any earlier termination based on Tenant's
default under this Agreement.

 

4.                  Rent. Tenant agrees to pay Base Rent to Landlord in monthly
installments due on the 1st day of each month in the sum of Twelve Thousand Five
Hundred Dollars ($12,500.00) for the first twelve (12) months starting on the
Commencement Date of LEASE. Tenant agrees to pay Base Rent to Landlord in
monthly installment of Thirteen Thousand Five Hundred Dollars ($13,500.00)
beginning month Thirteen (13) and continuing until Lease Expiration on 14 July
2017. All monthly installments of “Rent” shall be paid in lawful money of the
United States of America without deduction, off-set, or prior notice or demand
on the first day of each calendar month and at such place or places as Landlord
may designate. For purposes of this agreement Landlord has DESIGNATED the
MAILING ADDRESS OF LANDLORD (Section 1.5) as the installment/rent address for
“Rent”.

5.                  Profit and Loss Report: Tenant agrees to provide Landlord
with a PNL Report specific to the operations at The Hotel San Ayre (leased
property) every Six (6) Months.

6.                  Triple Net Lease. Except as expressly set forth to the
contrary in this Lease, this Lease shall be NNN net to Landlord. That is, Tenant
shall pay base rent plus all costs incurred in the operation, repair, use and
maintenance of the Premises in strict compliance with LEASE OPTION AGREEMENT.
These costs shall include, without limitation, real estate taxes and assessments
that Tenant is obligated to pay under this Lease and Colorado/local law; any
licensing or permit fees; charges for all utility services, including without
limitation water, gas,

 

 

electricity, sewer, telephone, snow removal, internet, satellite, and garbage
pick up, as provided herein; the costs of all repairs and maintenance of the
Premises; the premiums for the liability and fire and extended coverage
insurance policies required; and any other costs attributable to or directly
related to TENANT/LEASEE OPERATION at the Premises, including the cost to store
any Landlord owned FF&E. All such costs shall be deemed additional Rent under
this Lease.

7.                  Additional Consideration. In addition to rent, Landlord
shall have the right, subject to availability and proper notice, to stay at the
property for up to 3 nights per month at no charge.

8.                  Tenant’s Use.

8.1              Permitted Use. During the Lease Term, the Premises shall be
used solely for the purpose as a bed & breakfast and event center, including
administrative office and related uses. Landlord agrees that Tenant may permit
the use of marijuana by Guests and their visitors on premises in designated
areas COMPLIANT WITH STATE LAW, provided Tenant requires all guests/invitees to
sign the applicable waiver of liability, Exhibit C and Tenant agrees to use
reasonable person efforts to mitigate the odors through the installation in all
areas where consumption of marijuana is permitted an adequately sized UL
certified ozone machines or/and or charcoal filtration devices.

(a)                “Guest” shall mean only those persons that are registered
overnight patrons and their visitors, if any and those patrons on premises for
the purpose of attending a private event to be held on the Premises;
notwithstanding anything herein, no marijuana may be possessed or consumed on
Premises except in conformance with all Colorado and local laws.

8.2              Compliance with Law. Tenant shall not use or permit any part of
the Premises to be used for any purpose in violation of any existing or future
municipal, county, state or federal law, ordinance or regulation. Tenant shall
notify Landlord IMMEDIATELY should any legal action, citation or non-compliance
be noticed to Tenant by any Local, State or Federal Governing Agency. Tenant
shall, at its sole cost and expense, promptly comply with all laws, statutes,
ordinances and governmental rules, regulations or requirements of any board of
fire underwriters or other similar bodies, now or hereafter constituted,
relating to or affecting the condition, use or occupancy of the Premises. This
compliance will occur within 30 Days or a reasonable period of time determined
by the complexity of the compliance and reasonable person jury. The final
judgment of any court of competent jurisdiction or the admission of Tenant in
any action against Tenant, whether Landlord be a part thereto or not, that
Tenant has violated any law, statute, ordinance or governmental rule, regulation
or requirement, shall be conclusive of that fact as between the Landlord and
Tenant.

9.                  Maintenance, Repairs and Alterations.

9.1              Maintenance and Repair by Tenant. Tenant shall maintain and
keep in good condition and repair all interior and exterior portions of the
Premises, whether structural or non-structural. In particular, but without
limitation of the foregoing, Tenant shall keep in good

 

 

condition and working order all exterior and interior walls, ceilings and
floors, all roofs, all doors and related opening/closing apparatuses, and all
fixtures and equipment including the HVAC, plumbing and electrical systems.
Tenant shall immediately replace all broken glass and keep the glass of all
windows and doors clean and presentable; shall at reasonable intervals paint or
refinish the interior and exterior walls of the Building(s); shall repair any
damage to the interior of the Building(s) resulting from any peril; and shall
keep the interior of the Building(s) neat and clean. Tenant shall maintain all
other portions of the Land, including all parking areas, driveways, walkways,
and plantings, and shall keep the same at all times free of snow, weeds and
refuse. The property shall be maintained in a professional/workmanship manner
congruent with it’s stranding prior to this lease agreement.

9.2              Alterations and Additions. Tenant shall make no alterations,
additions or improvements to the Premises, nor shall Tenant make any alteration
of or changes to the Building’s HVAC system, electrical service or plumbing
system valued at more than $1,000.00 over a twelve (12) month period, without
first obtaining Landlord’s written consent which shall not be unreasonably
withheld. All alterations, additions or improvements shall be installed by
Tenant at its sole cost and in compliance with all laws, orders and regulations
of any applicable governing body, and Tenant at its expense, shall furnish to
Landlord a set of plans showing all such changes. All alterations, additions or
improvements (expressly including all HVAC equipment and systems, all plumbing
fixtures and systems, all lighting fixtures and electrical systems, all built-in
cabinets, and all floor coverings) made by Tenant shall become the property of
Landlord upon their incorporation into the Building(s).

9.3              Absence of Liens. Nothing in this Lease shall be deemed to be
or be construed in any way as constituting the consent or request of Landlord,
express or implied to any person, firm or corporation for the performance of any
labor or the furnishing of any materials for any such changes or alterations,
nor giving Tenant any rights, power or authority to contract for the rendering
of any services or the furnishing of any materials which might in any way give
rise to the right to file a lien against the Landlord’s or Tenant’s interest in
the Premises without the prior written consent of Landlord. Tenant shall keep
the Premises free and clear of all liens and encumbrances arising out of the use
or occupancy or alteration of the Premises by Tenant, provided that Tenant may
contest any lien in the manner provided by law. Upon the request of Landlord,
Tenant shall promptly provide, at Tenant’s sole cost and expense, a bond, or
other security satisfactory to Landlord, in an amount equal to the amount of the
claim of lien plus reasonably estimated interest and attorneys’ fees should the
lien claimant prevail.

9.4              Failure to Maintain. If Tenant fails to keep and preserve the
Land or Buildings as required in this Section 8, then the Landlord may, at its
option, following thirty (30) days’ prior written notice to the Tenant in which
the failure is identified, make necessary repairs or maintenance. In such case,
Tenant shall pay the entire cost of the repair or maintenance to the Landlord
within 10 days of receipt of written notice from Landlord, Failure of Tenant to
pay within such 10-day period shall be considered to be a default..
Notwithstanding the foregoing, the notice requirement in this section 8.4 may be
shortened or given by telephone or facsimile transmission (as the circumstances
may require or permit) if the repair presents an emergency which requires
immediate correction.

 

 

10.              Insurance; Indemnity; Waiver of Subrogation.

10.1          Liability Insurance. Tenant shall procure and maintain for the
Lease Option Term of this Lease comprehensive general liability insurance with a
broad form property damage and contractual liability endorsements covering all
claims for injuries or damages to person or property sustained in, on, or about
the Premises, with limits of liability no less than $1,000,000.00 combined
single limit per occurrence and in the aggregate. Such limits may be achieved
through the use of umbrella liability insurance otherwise meeting the
requirements of this Section 9.1. The policy shall name Landlord as an
additional insured and shall contain a clause that the insurer will not cancel
or change the insurance without first giving Landlord thirty (30) days prior
written notice. Tenant shall deliver to Landlord a copy of each policy or
certificate of insurance on the Commencement Date and at the time of any policy
renewal

10.2          Property Insurance. During the Lease Option Term, Tenant shall
maintain extended coverage (all risk) property insurance insuring the
Building(s) against loss or damage resulting from the hazards covered by fire,
vandalism and other perils under extended coverage insurance, which insurance
shall contain a replacement cost endorsement, and shall also include loss of
rents and/or business interruption coverage. The Landlord shall be named as an
additional loss payee under the insurance, provided that if Landlord’s lender
requires that it be designated as the sole loss payee, Tenant shall obtain a
policy with such designation. Tenant shall be responsible for obtaining fire
insurance upon the FF&E which will be stored or located on the Premises. Tenant
shall deliver to Landlord a copy of each policy or certificate of insurance on
the Commencement Date and at the time of any policy renewal.

10.3          Indemnification by Tenant. Tenant shall, at all times, indemnify
the Landlord for, defend the Landlord against, and save the Landlord harmless
from, any liability, loss, cost, injury, damage or other expense that may occur
or be claimed by or with respect to any person or property on or about the
Premises, where such injury or damage is caused in part or in whole by the act,
neglect, fault, or omission of Tenant, its agents, employees, licensees,
invitees or guests; or the failure of Tenant to perform its duties specified in
this Agreement; or from any environmental pollution, damage, condition or
problem, including without limitation, the presence of any hazardous substances,
asbestos or other toxic waste as defined in any federal, state or municipal,
governmental or quasi-governmental laws, regulations or ordinances, in or about
the Premises that is caused by the acts or omissions, or negligence of Tenant,
its agents, employees, licensees, invitees or guests. Tenant shall, at its own
cost and expense, defend against any and all such actions and claims, utilizing
such defense counsel as is acceptable to Landlord, and shall indemnify Landlord
for all reasonable costs and expenses, including a reasonable attorneys’ fee
that Landlord may incur in connection with such defense. Landlord shall not,
unless caused by the negligence or willful misconduct of Landlord or its agents,
employees, licensees, invitees or guests, be liable for any injury or damage to
the Premises or to Tenant or its agents, employees, licensees, invitees or
guests or to any property of any such persons.

10.4          Waiver of Subrogation. Landlord and Tenant release one another
from every and all right, claim and demand or liability for any loss or losses
occasioned by fire and such items as are included under the normal coverage
clauses of fire and extended coverage insurance policies and any losses
resulting from business interruption at the Premises or loss of rental income
from the Premises occasioned by fire and such other perils as are included under

 

 

the normal coverage of fire and extended coverage insurance policies, provided
such releases do not in any manner void or significantly increase the cost of
the fire insurance policies carried by the respective parties. Each party shall
exert its best efforts to cause its insurance carriers to consent to such waiver
and to waive all rights of subrogation against the other party.

11.              Damage to Building(s).

11.1          Repair of Premises, Termination of Lease. If the Building(s) is
damaged by fire or any other such natural casualty not related to Tenant’s act,
negligence, omission or use of the Premises, to such extent that the time to
restore the Building(s) to its condition existing prior to the damage shall
require more than sixty (60) days as reasonably estimated by Landlord, then no
later than the twentieth (20th) day following the damage, either Landlord or
Tenant may give the other party a notice of election to terminate this Lease. In
the event of such election this Lease shall be deemed to terminate on the date
of such damage or destruction. If this Lease is not terminated pursuant to this
Section 10.1, Landlord shall promptly repair and restore the Building to the
condition existing prior to the casualty and complete the repairs within eighty
(80) days of the date of the casualty. Where the repair and restoration of the
Building cannot be reasonably performed with the eighty (80) day period,
Landlord shall not be in default if Landlord has in good faith commenced within
the eighty (80) day period the repairs and restoration necessary and has
diligently proceeded to complete such work.

11.2          Abatement of Rent. If in Landlord’s Reasonable estimation the
Building is damaged by fire or other casualty to such an extent that Tenant
cannot reasonably operate its business while the repairs are being made, then
during the period commencing sixty (60) days after the damage and ending with
the completion of the repairs and restoration, the Rent payable under Section 4
shall be abated.

12.              Utilities. Tenant shall pay the continuing costs and charges of
all utility services provided to the Premises. If Tenant elects to discontinue
one utility service in favor of another, then Tenant shall be responsible for
payment of all disconnect and hook-up charges.

13.              Assignment and Subletting. Tenant shall not, without the prior
written consent of Landlord, assign this Lease or sublet any portion of the
Premises to any party. Any request by Tenant for Landlord’s consent to a
proposed assignment or sublease shall be accompanied by a copy of the proposed
assignment or sublease, the identity and address of the proposed assignee or
subtenant, details regarding the proposed use of the Premises by the proposed
assignee or subtenant, including any proposed changes or alterations to the
Premises, and current financial statements (balance sheet and income statement)
for the proposed assignee or subtenant. Consent to one assignment or subletting
shall not be deemed to constitute consent to any other assignment or subletting.
Any such assignment or sublease shall not release Tenant from any obligation
under this Lease.

 

 

14.              Default or Breach, Remedies.

14.1          Default or Breach. Each of the following events shall constitute a
default or material breach of this Lease by Tenant:

(a)                Failure To Pay Rent or Charges. If Tenant shall fail to pay,
when due, any monthly installment of Rent or any other cost or charge which is
Tenant’s obligation under this Lease and if the failure continues for five (5)
days after written notice of delinquency to Tenant; provided, however, that no
written notice of delinquency shall be required if Landlord has previously given
any notice of delinquency during the one (1) year period preceding the failure
to pay.

(b)               Failure To Perform Covenant. If Tenant fails to perform or
comply with any of the other terms, covenants or conditions of this Lease and if
the failure continues for a period of thirty (30) days after written notice of
default by Landlord to Tenant. Where the failure cannot be cured with a thirty
(30) day period, Tenant shall be in default if Tenant has not in good faith
commenced within the thirty (30) day period an action necessary to effect a cure
to complete that action within sixty (30) days after such default notice.

(c)                Wrongful Transfer. If this Lease shall be assigned or
transferred, or if the Premises shall be sublet, by Tenant to any other person
or party except in the manner permitted in this Lease.

14.2          Effect of Default. In the event of any default or breach, Landlord
may exercise any one or more of the following remedies or any other right or
remedy available to it under law:

(a)                Termination Of Lease. Landlord shall have the right to
immediately terminate this Lease, and all right, title and interest of the
Tenant in and to the Premises, by giving the Tenant written notice of
termination. Upon termination of this Lease, Landlord shall be entitled to
recover from Tenant the Rent, taxes and other charges then owing (less any Rent,
taxes or other charges received by Landlord pursuant to any actual relating of
the Premises) and the present value of the Rent, taxes and other charges due
during the balance of the Lease Term (less the present value of any rent, taxes
or other reasonably estimated charges to be received by Landlord pursuant to any
actual relating of the Premises). The rate of interest to be used in the
determination of any discounted present value shall be six percent (6%) per
annum. Tenant shall also be liable for all reasonable costs and expenses
incurred by Landlord in the preservation, maintenance and repair of the Premises
prior to any reletting and all reasonable costs and expenses, including
reasonable attorneys’ fees, incurred by Landlord in re-entering and repossessing
the Premises. Tenant waives any right to “redeem” the Premises for any period of
the Lease Term after termination of this Lease by Landlord.

(b)               Continuation of Lease. Landlord may treat this Lease as
continuing and recover from Tenant all Rent, taxes and other charges due
notwithstanding any repossession or reletting of the Premises (less any rent,
taxes or other charges received by Landlord pursuant to any actual reletting of
the Premises) and all reasonable costs and expenses incurred by Landlord in the
preservation, maintenance and repair of the Premises prior to any

 

 

reletting and all reasonable costs and expenses, including reasonable attorneys’
fees, incurred by Landlord in re-entering and repossessing the Premises any
collection costs incurred to recover such amounts set forth in this subsection
from Tenant.

(c)                Reentry And Reletting Of Premises. Landlord may immediately
or at any time reenter the Premises and recover possession. Unless the Premises
has been vacated by Tenant, reentry and repossession of the Premises shall be
accomplished by Landlord by an action for unlawful detainer or by any other
lawful action. Following reentry Landlord shall make commercially reasonable
efforts to preserve and relet the Premises.

(d)               Removal and Sale of Tenant Property. Incidental to either of
Landlord’s remedies described in subsection (a) and (b) above, Landlord may
remove Tenant’s property and store it in a public warehouse, or at a place
selected by Landlord, at the expense of Tenant. After thirty (30) days’ storage
Landlord may sell the property at public or private sale, all expenses of the
sale to be the obligation of Tenant. The proceeds of the sale, after payment of
storage and sale costs, may be applied upon any obligation of Tenant to Landlord
under the terms of this Lease.

(e)                Late Charge. If any installment of Rent or any other sum due
from Tenant to Landlord shall not be received by Landlord or Landlord’s designee
within seven (7) days after such amount shall be due, Tenant shall pay to
Landlord a late charge equal to five percent (5%) of such overdue amount.
Acceptance of such late charge by Landlord shall in no event constitute a waiver
of Tenant’s default with respect to such overdue amount, nor prevent Landlord
from exercising any of the other rights and remedies granted under this Lease.
In addition to late charges, Landlord shall be entitled to interest on the
delinquent rentals, late charges and other sums payable to Landlord, at the rate
of one percent (1%) per month.

15.              Condemnation.

15.1          Termination. If any part of the Premises, or public access to the
Premises, is taken by eminent domain or by agreement between Landlord and those
authorized to exercise such right, Tenant or Landlord may elect to terminate
this Lease by giving written notice to the other party within the 30-day period
following Landlord’s written notice to Tenant describing the nature and extent
of the taking. The termination date shall be the date of the taking, and upon
such termination, Tenant shall have no further interest in the Premises. Except
as provided in this Section, this Lease shall not be terminated or otherwise
affected by any exercise of the right of eminent domain.

15.2          Right To Award. In the event of a taking of any part of the
Premises or public access to the Premises by eminent domain or by agreement in
lieu thereof, Tenant shall not be entitled to share in any such award nor to
have any claim against Landlord for any part thereof, except to the extent such
award is based upon damage to Tenant’s stock in trade or damage to FF&E (which
Tenant may remove at the termination of this Lease) or the cost of Tenant’s
moving its FF&E and inventory. If the Landlord or Tenant terminates this Lease
under Section 14.1 above, Tenant shall have no further interest in the Premises
and shall not have any claim for the lost benefit of the terminated Lease.

 

 

15.3          Restoration Of Premises. Whenever any portion of the Premises
shall be taken by any exercise of the right of eminent domain or by agreement in
lieu thereof, and if this Lease shall not be terminated in accordance with the
provisions of this Section, then Landlord shall at its expense, proceed with all
reasonable dispatch to do such work as may be required to restore the Premises,
or what remains thereof, as nearly as may be possible, to the condition they
were in immediately prior to such taking.

16.              Indemnification for ADA Compliance. As the sole occupant of the
Premises, Tenant shall indemnify, defend and hold Landlord harmless from any and
all cost, expense, liability, or obligation that may arise, or be imposed on the
Tenant, Landlord, or the Premises under the Americans With Disabilities Act of
1990, as now in effect or hereafter amended, and all rules and regulations
issued under that law (collectively referred to as the “ADA”). Without
limitation of the foregoing, Tenant shall be solely responsible for compliance
with any of the following requirements of the ADA that may be applicable, and
all cost and expense related thereto: barrier removal to ensure that members of
the public with disabilities have access to the Premises and all goods and
services provided at the Premises; providing auxiliary aids and services when
necessary to remove communication barriers for members of the public with
disabilities; compliance with the ADA Accessibility Guidelines when performing
any alterations, renovations, or remodels, or when otherwise required by local,
state or federal authorities; and providing reasonable accommodations for all
employees and employment applicants with disabilities. This indemnification
shall include the defense of any action or proceeding (including the payment of
attorney’s fees and court costs) brought against Landlord by the U.S. Department
of Justice, the Equal Employment Opportunity Commission, or any individual or
class of individuals, alleging violation or non-compliance with the ADA, and
payment of any liability arising out of such actions or proceedings.

17.              Tenant’s Cooperation Respecting Mortgagees and Assignees.

17.1          Estoppel Certificates. Upon demand, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is not modified and is in full force and effect (or if modified, that the
same is in full force and effect as modified and stating the modifications), and
the dates to which the Rent and any other obligations to be paid by Tenant have
been paid, and stating whether or not to the best knowledge of the signer of
such certificate the Tenant or the Landlord is in default in the performance of
any obligation under this Lease and if so, specifying each such default.

17.2          Subordination. Tenant shall cooperate with Landlord in any
attempts it may make, from time to time, to obtain financing secured by a
mortgage, deed of trust and/or other security agreement (collectively referred
to as “Mortgage”) on the Premises, provided that Tenant shall not be required to
financially obligate itself to the lender or to incur any additional expenses or
obligation in connection therewith except for those expenses, if any, which are
incidental to the review and execution of any subordination documents. Tenant,
if so requested by Landlord, will subject and subordinate its interest in this
Lease to any such Mortgage, and Landlord and its mortgagee shall agree that in
the event of a foreclosure of any enforcement of such Mortgage, the rights of
Tenant shall expressly survive and shall not be terminated and that this Lease
and any renewal thereof shall, in all respects, continue in full force and
effect if Tenant pays the Rent and fully performs all of its other obligations
under this Lease.

 

 

17.3          Attornment. Tenant shall, in the event of the sale or assignment
of Landlord’s interest in the Premises, or in the event of any proceedings
brought for the foreclosure of, or any exercise of the power of sale under any
Mortgage made by Landlord covering the Premises and upon the demand of the
Landlord or mortgagee, attorn to the purchaser and recognize such purchaser as
Landlord under this Lease.

18.              Holding Over; Surrender of Premises.

18.1          Holding Over. If Tenant remains in possession of the Premises
after the expiration of the Term without the express written consent of
Landlord, such occupancy shall be a tenancy from month-to-month at a rent in
one-hundred fifty percent (150%) increase over the last monthly Rent payable
under this Lease plus all other charges payable under this Lease, and upon all
of the terms hereof; provided, however, this clause does not convey any right to
the Tenant to holdover.

18.2          Surrender of Premises. Tenant shall on the Termination Date of
this Lease or sooner termination of this Lease peacefully quit, surrender and
deliver the Premises to Landlord in as good repair, order and condition as they
were at the Commencement Date, subject to such alterations by Tenant as
permitted by this Lease, and with the exception of ordinary wear and tear or
loss or damage by fire or other casualty.

19.              Hazardous Material. Tenant shall not cause or permit any
Hazardous Material to be brought upon, kept, or used in or about, or disposed of
on the Premises by Tenant, its agents, employees, contractors or invitees,
except in strict compliance with all applicable federal, state and local laws,
regulations, codes and ordinances. In addition, Tenant shall not install any
underground storage tanks. If Tenant breaches the obligations stated in the
preceding sentences, then Tenant shall indemnify, defend and hold Landlord
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses including, without limitation, diminution in the value of
the Premises, damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Premises or elsewhere, damages arising from any
adverse impact on marketing of space at the Premises, and sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees incurred
or suffered by Landlord either during or after the Lease Term. These
indemnifications by Landlord and Tenant include, without limitation, costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, whether or not required by any
federal, state or local governmental agency or political subdivision, because of
Hazardous Material present in the Premises, or in soil or ground water on or
under the Premises. Tenant shall immediately notify Landlord of any inquiry,
investigation or notice that Tenant may receive from any third party regarding
the actual or suspected presence of Hazardous Material on the Premises.

As used in this Lease, the term “Hazardous Material” means any hazardous,
dangerous, toxic or harmful substance, material or waste including biomedical
waste which is or becomes regulated by any local governmental authority, the
State of Colorado or the United States Government due to its potential harm to
the health, safety or welfare of humans or the environment.

 

 

20.              Merchandise and FF&E.

20.1          Tenant’s Right to Remove. Tenant shall remove all personal
property promptly and repair any damage to the Premises caused by the use of the
Premises, provided the property was not a “replacement” of existing property.

20.2          Tenant’s Right to Replace. If Tenant is required or elects to
replace or add a specific items at its own expense, Tenant shall be the owner
and shall, throughout the Term, remain the owner of any replaced or additional
equipment or personal property item not specifically owned or paid for by
Landlord; provided however, that (i) any replacement of the FF&E shall be
subject to Landlord's prior written approval and becomes the property of the
Landlord; (ii) Tenant shall grant Landlord a UCC lien on any such replacements
until the end of the Term (which shall not include any earlier termination based
on Tenant's default under this Agreement.) Tenant shall surrender the Premises
and all associated trade fixtures, but not equipment and other personal property
as Tenant brings onto or within the Leased Premises (unless it is a replacement
of existing trade furnishings) after the mutual execution of this Agreement.

20.3          Landlord represents that, as of the mutual execution of this
Agreement, Landlord has not received any notice that the Premises or the FF&E
items owned by Landlord are in violation of the Matters of Record or Applicable
Laws (as hereinafter defined).

20.4          Personal Property Taxes. Tenant shall timely pay all taxes
assessed against the FF&E contained on the Premises.

21.              Landlord’s Access. Landlord and Landlord’s agents shall have
the right to enter the Premises at reasonable times after reasonable notice for
the purpose of inspecting the same, showing the same to prospective purchasers,
or lenders, and making such repairs to the Building as permitted or required by
this Lease.

21.1          Lease Option Hard Deposit: $30,000.00 shall be due at time of
execution of the “LEASE OPTION”. Leasee/Tenant agrees and understands that the
$30,000.00 is a “HARD DEPOSIT” and the said “HARD DEPOSIT” is not a “SECURITY
DEPOSIT” and the “HARD DEPOSIT” may only be applied to the purchase of the
Premises and in no way is refundable in any way under the terms and condition of
this “LEASE OPTION”.

General Provisions.

21.2          Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

21.3          Time of Essence. Time is of the essence to the performance of all
of Tenant’s obligations under this Lease.

21.4          Captions. Section captions are for organizational purposes only,
and are not part hereof.

 

 

21.5          Incorporation of Prior Agreements; Amendments. This Lease contains
all agreements of the Parties with respect to any matter mentioned in this
Lease. No prior agreement or understanding pertaining to any such matter shall
be effective. This Lease may be modified in writing only, signed by the Parties
in interest at the time of the modification.

21.6          Notices. Any notice required or permitted to be given under this
Lease shall be in writing and served personally or mailed by certified mail,
return receipt requested, addressed to Landlord or Tenant, respectively, at the
address shown in this Lease, or such other address that either party has
specified in writing as the address at which it is to receive all notices
required under this Lease.

21.7          Waivers. No waiver by Landlord of any provision of this Lease
shall be deemed a waiver of any other provision or of any subsequent breach by
Tenant of the same or any other provision. Landlord’s consent to or approval of
any act shall not be deemed Landlord’s consent to or approval of any subsequent
act by Tenant. The acceptance of Rent by Landlord shall not be a waiver of any
preceding breach at the time of acceptance of such Rent.

21.8          Recording. This Lease shall not be recorded. Either party shall,
upon request of the other, execute, acknowledge, and deliver to the other a
“short form” recordable memorandum of this Lease sufficient to provide record
notice of Tenant’s leasehold estate in the Premises.

21.9          Cumulative Remedies. No remedy or election under this Lease shall
be deemed exclusive, but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

21.10      Binding Effect; Choice of Law; Venue. Subject to any provisions of
this Lease restricting assignment or subletting by Tenant, this Lease shall bind
the Parties, their personal representatives, successors and assigns. This Lease
shall be governed by the laws of the State of Colorado. Venue in any court
action concerning this Lease shall be had in the District Court for the City and
County of Denver, Colorado.

21.11      Attorneys’ Fees. If either party brings an action to enforce the
terms of this Lease, or for breach of this Lease, the prevailing party in any
such action, on trial or appeal, shall be entitled to his reasonable attorneys’
fees to be paid by the losing party as fixed by the court.

22.              Liability of Landlord. The liability of Landlord to Tenant for
any default by Landlord under the terms of this Lease shall be limited to the
interest of Landlord in the Premises, and Landlord shall not be liable to Tenant
for any deficiency or other sums in excess of the amount realizable on
Landlord’s interest in the Premises.

25. Guaranty. The obligations of the Tenant hereunder shall be guaranteed
pursuant to the terms of the Guaranty attached hereto and incorporated herein as
Exhibit D.

 

[Remainder of page intentionally left blank; signature pages to follow]

 

 

The parties hereto have executed this Lease as of the date and year first above
written.

LANDLORD:

                                                                            

 

By:____________________________________

 

Its: Managing Partner

 

TENANT:

THE MARYJANE GROUP, INC.





 

 

By:                                  

Name: Joel C. Schneider

Its: Chief Executive Officer

 

 

 

 

EXHIBIT A

TO LEASE

LEGAL DESCRIPTION OF LAND

 

LOT 10 BLK 4 RESUB OF ARENSDALE COLORADO CITY COLO SPGS

LOT 1 NEWTON LUMBER CO SUB OF S 170 FT OF BLK 1 GRAND VIEW COLO SPGS

LOT 2 NEWTON LUMBER CO SUB OF S 170 FT OF BLK 1 GRAND VIEW COLO SPRGS

LOT 3 NEWTON LUMBER CO SUB OF S 170 FT OF BLK 1 GRAND VIEW COLO SPRGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

TO LEASE

FF&E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

Guest Waiver

The Maryjane Group, LLC and ___________________

Release from Liability

I,                , the undersigned (hereinafter the Guest) hereby irrevocably &
unconditionally release & hold harmless from liability The Maryjane Group, LLC
and ________________; (collectively “Hotel”), its owners, agents, and other
guests from any & all liabilities, claims, actions, damages, costs, or expenses
of any nature whatsoever whether in law or equity, known or unknown, occurring
during, caused by, relating to, or arising in any way from my participation at
the Hotel.

I understand and agree that marijuana products are permitted on premises. I
further agree and understand that complimentary marijuana products may be made
available from time to time. By accepting this waiver, I hereby acknowledge that
my participation in the consumption of marijuana, both marijuana offered
complimentary or supplied from legal outside sources is at my own risk, and that
I assume all responsibilities for any and all aspects of participation for both
myself and any guests that choose to accompany me. This waiver applies to any
and all activities participated in and associated herewith.

I understand that this Release from Liability irrevocably & unconditionally
releases and holds harmless all Releasees from any financial or other liability
for any injury, bodily harm, sickness, illness, or loss of life that I as a
Guest or my family member or friend may suffer and from any economic harm or
loss of property occurring during, caused by, relating to, or arising in any way
out of staying, visiting or residing at the Hotel.

I, the undersigned, have read this Release from Liability & understand all of
its terms; I have executed it voluntarily, with full knowledge of its
significance, and intend to be legally bound by it. I further assert that I am
of the legal age of 21.

 



Guest Signature:       Date  



 

  

 

 

 

EXHIBIT D

Guaranty

 

In order to induce Winter Park Chateau, a Colorado limited liability company
("Landlord") to enter into that certain Lease Agreement dated ________________,
20_____ (the "Lease") with The MaryJane Group, Inc. ("Tenant"), Joel C.
Schneider ("Guarantor") hereby makes the following guaranty, indemnification and
agreements with and in favor of Landlord:

(a)                Guarantor hereby covenants and agrees with Landlord: (i) to
make the due and punctual payment of all rent, monies and charges payable under
the Lease during the term thereof and all renewals or extensions thereof; (ii)
to effect prompt and complete performance of all and each of the terms,
covenants, conditions and provisions contained in the Lease on the part of
Tenant to be kept, observed and performed during the term and any renewals or
extensions thereof; and (iii) to indemnify and save Landlord harmless from any
loss, costs or damages arising out of any failure to pay the aforesaid rent,
moneys and charges or the failure to perform any of the terms, covenants,
conditions and provisions of the Lease.

(b)               In the event of a default under the Lease, Guarantor waives
any right to require Landlord to: (i) proceed against Tenant or pursue any
rights or remedies with respect to the Lease; (ii) proceed against or exhaust
any security that Landlord holds from Tenant; (iii) pursue any other remedy
whatsoever in Landlord's power; or (iv) proceed against any co-guarantors, if
any. Landlord shall have the right to enforce this guaranty regardless of the
acceptance of additional security from Tenant and regardless of the release or
discharge of Tenant by Landlord or by others, or by operation of law.

(c)                Guarantor hereby expressly waives any right of setoff or
compensation against amounts due under this Guaranty and waives all notice of
non-performance, non-payment, non-observance or default on the part of Tenant of
the terms, covenants, or conditions and provisions of the Lease.

(d)               Without limiting the generality of the foregoing, the
liability of Guarantor under this Guaranty shall not be deemed to have been
waived, released, discharged, impaired, or affected by reason of any waiver or
failure to enforce any of the obligations of the Tenant under the Lease, or
assignment of the Lease by Landlord or Tenant, or the subletting of the demised
premises by the Tenant, or by the expiration of the Lease term, or the release
or discharge of Tenant in any receivership, bankruptcy, winding-up or other
creditors' proceedings, or the rejection, disaffirmance or disclaimer of the
Lease by any party in any action or proceeding, or any extension, modification,
amendment or alteration of the Lease whatsoever, including but not limited to
relocation of Tenant to substitute premises, and shall continue with respect to
the periods prior thereto and thereafter, for and with respect to the term
originally contemplated and expressed in the Lease. The liability of the
Guarantor shall not be affected by any repossession of the demised premises by
Landlord, provided, however, the net payments received by Landlord after
deducting all costs and expenses of repossession and/or reletting the same,
shall be credited from time to time by Landlord to the account of Guarantor and
Guarantor shall pay any balance owing to Landlord from time to time immediately
upon ascertainment.

 

 

(e)                This Guaranty shall be one of payment and performance and not
simply of collection. Notwithstanding the use of the word "indemnity" or
"guaranty" each guarantor or indemnitor shall be jointly and severally liable
hereunder.

(f)                Guarantor shall, without limiting the generality of the
foregoing, be bound by this Guaranty in the same manner as though Guarantor were
the Tenant named in the Lease.

(g)               All of the terms, agreements and conditions of this Guaranty
shall extend to and be binding upon Guarantor, his heirs, executors,
administrators, successors and assigns, and shall inure to the benefit of and
may be enforced by Landlord, its successors and assigns, and the holder of any
mortgage to which the Lease may be subject and subordinate from time to time.

(h)               Landlord may, without notice, assign or transfer this
Guaranty, in whole or in part, and no such assignment or transfer shall operate
to extinguish, diminish, waive, release, discharge or otherwise affect
Guarantor's liability hereunder.

(i)                 Guarantor hereby consents to the jurisdiction of any
competent federal or state court within the City and County of Denver and/or
within the county where the demised premises which are the subject of the Lease
are located.

(j)                 Guarantor agrees to pay to Landlord all reasonable
attorneys' fees and costs or other expenses incurred by Landlord in any legal
proceedings for collection, attempted collection, enforcement, attempted
enforcement, negotiation or otherwise arising under the Lease or this Guaranty.

GUARANTOR:

_________________________


_________________________



 

 

 

 